DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under35 U.S.C. 102(a)(1) as being anticipated by Weng et al (PNAS, 2012, vol.109, no.52, pages E3659-E3667, cited from IDS).
Weng et al disclose a method comprising contacting cells expressing ERH with shRNA and siRNAs targeting ERH (see page E3660 and first paragraph on page E3661) and measuring level of ERH expressed after such contact, which is reduced (see Figures 1B and D).
Weng et al is silent concerning selecting such compounds for treating or preventing bladder cancer, but the method disclosed teaches all active steps as instantly claimed, therefore anticipating claim 7.


Response to Arguments
Applicant's arguments filed 05/05/2021 have been fully considered but they are not persuasive. 

Further Applicant argues that Weng et al reference relates lethality of ERH to KRAS oncogene, but not PIK3CA oncogene. In response none of those oncogenes are in instant claim 7 or rejection, therefore the argument is not relevant.
Further Applicant argues that Weng et al reference does not mention bladder cancer. In response the only mentioning of bladder cancer is in preamble of instant claim 7, wherein it shows intended use of screened compounds for treating/preventing bladder cancer, therefore the preamble is not given patentable weight (see MPEP 2111.02, II). The active steps of the method do not require any relation to bladder cancer. 
102 rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKATERINA POLIAKOVA-GEORGANTAS/             Primary Examiner, Art Unit 1635